Citation Nr: 0636001	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 2000 for the 
grant of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision rendered by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran filed a claim for 
disability compensation in April 2000.  He was subsequently 
awarded service connection for a low back disorder by rating 
action in June 2004.  He appealed the effective date assigned 
asserting that he filed earlier claims for service connection 
that had not been adjudicated.  In particular, he asserts 
that he initially filed a claim for compensation for low back 
disability in October 1974 at a VA facility in Rock Falls, 
Illinois.  He also asserts that he filed a claim for service 
connection at the St. Petersburg, Florida, RO in 1975.  

The veteran has referenced some apparent confusion on the 
part of VA regarding his correct name during the 1970s.  He 
notes that the St. Petersburg RO incorrectly mailed 
correspondence to him that contained a different given name 
for him, and he has supplied a copy of a letter dated in 
November 1976 that contains a female given name with his 
correct social security number.  

On remand, the RO should attempt to locate a copy of the 
veteran's alleged application for disability benefits from 
the Rock Falls VA facility in 1974 and the St. Petersburg RO 
in 1975.  When searching for records at the St. Petersburg 
RO, the RO should conduct a search to see if any disability 
claims were filed under the alternative name supplied by the 
veteran in 1975.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2006).

2.  The RO or AMC should make an 
additional effort to obtain documentation 
of the veteran's alleged claim for 
disability benefits filed at Rock Falls 
Illinois in October 1974 and the St. 
Petersburg RO in 1975.  In requesting 
these records, the RO should determine if 
there is documentation of a claim for 
service connection under the alternative 
name contained in the November 1976 
correspondence from the St. Petersburg 
RO.

The RO or AMC include a summary of all 
efforts made to secure these records in 
the claims folder.  

3.  The RO should readjudicate the claim 
in light of all pertinent evidence and 
legal authority.  If the claim remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for its determinations, and affords 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



